ORDER
PER CURIAM.
Defendant Woodrun Development Corp., d/b/a Norco Development Company (builder) appeals the trial court’s judgment awarding Michael and Donna Freymuth (purchasers) $9,832.93 on their amended petition and awarding builder $3,146.44 on its counterclaim.
After a thorough review of the record on appeal and the briefs of the parties, we have determined that the judgment of the trial court is reviewable under Rule 73.01, is supported by substantial evidence, and is not against the weight of the evidence. Rule 73.01; Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). We also find that an opinion would have no precedential value.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).